Citation Nr: 0721756	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971 and from December 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.

The May 2005 rating decision also denied entitlement to 
service connection for chronic obstructive pulmonary disorder 
and carpal tunnel syndrome.  The veteran disagreed with the 
denials and the claims were included in the December 2005 
statement of the case (SOC).  The veteran perfected his 
appeals in December 2005.  Subsequently, in a January 2007 
statement, the veteran withdrew his appeals with respect to 
these claims.  As such, those issues are no longer in 
appellate status.  38 C.F.R. § 20.204.

The claim of entitlement to service connection for 
degenerative joint disease of the bilateral knees is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Degenerative joint disease of the lumbar spine was not 
incurred during the veteran's periods of active duty service 
nor did it manifest within the year following his separation 
from said service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
degenerative joint disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  In a March 
2005 report of contact, the veteran indicated that he had no 
additional evidence to submit in support of his claim.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in January 2007.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private treatment records, 
VA treatment records and examination reports, and lay 
statements.  The veteran presented testimony before the Board 
in January 2007.  The transcript has been obtained and 
associated with the claims folder.

The Board notes that multiple attempts were made to retrieve 
archive records from the Phoenix, Arizona, VA Medical Center 
(VAMC).  No response was received.  In a March 2005 report of 
contact, the veteran indicated he only received treatment at 
the VAMC one time and he did not wish to wait for a response.  
He requested that VA proceed with his claim.  As such, any 
further attempts to obtain these records would be futile and 
a remand is not necessary.  38 C.F.R. § 3.159(c)(2). 

The veteran submitted lay statements at his January 2007 
hearing after the May 2006 supplemental statement of the case 
(SSOC) was issued.  The veteran waived initial RO 
consideration of the newly submitted evidence.  As such, 
remand for preparation of an SSOC is not necessary.  
38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The veteran contends that he is entitled to service 
connection for degenerative joint disease of the lumbar 
spine.  He asserts that he has suffered from intermittent low 
back pain since 1968.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including hearing testimony; service medical records; VA 
medical records; VA examination reports; private treatment 
records; medical articles; and lay statements.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

The service medical records do not contain any complaints 
referable to the veteran's back in 1968.  The only complaints 
of back pain are contained in treatment notes dated in 
November 1972 when he was diagnosed with low back pain and 
questionable muscle strain after working in the yard.  The 
Board notes that complaints of a back ache in August 1970 
were accompanied by complaints of a headache and abdominal 
pain.  The veteran was diagnosed with otitis media and rule 
out chronic sinusitis.  

Reports of medical history dated in March 1972 and September 
1973 were devoid of complaints regarding the veteran's back.  
Similarly, the September 1973 separation examination was 
negative for a diagnosis of a back disorder, to include 
degenerative joint disease of the lumbar spine.

The mere fact that the veteran complained of back pain and 
was diagnosed with questionable muscle strain in service is 
not enough to establish service connection; there must be 
evidence of a chronic back disability resulting from the 
reported injury.  As noted above, a chronic low back 
disability was not diagnosed during the veteran's service or 
upon his separation from said service.  Moreover, 
degenerative joint disease of the lumbar spine did not 
manifest to a compensable degree within the first year 
following the veteran's discharge from service and thus, is 
not subject to presumptive service connection.  38 C.F.R. §§ 
3.307, 3.309.  

It appears the first complaints with respect to the veteran's 
back are dated in 2003, some 30 years after the veteran's 
separation from service.  Records from the Klepper Clinic 
show the veteran complained of low back pain of one week's 
duration.  X-rays showed degenerative joint disease of the 
lumbar spine.  

Upon VA examination in April 2005, the VA examiner opined low 
back pain and degenerative joint disease of the lumbar spine 
was less likely than not (less than 50/50 probability) caused 
by or a result of the veteran's period of active duty 
service.  The examiner noted that the veteran only had one 
treatment for mechanical low back pain in service and that 
current low back pain was a product of the veteran's weight 
and age.  There is no other competent medical opinion in the 
record on this issue.

Despite evidence of a current diagnosis of degenerative joint 
disease of the lumbar spine, the service medical records do 
not support a finding of a chronic low back disability during 
the veteran's active duty service or arthritis within the 
year following his separation from said service.  38 C.F.R. 
§§  3.303, 3.307, 3.309.  Moreover, there are no opinions of 
record, to include the April 2005 VA examination, that the 
current diagnosis of degenerative joint disease of the lumbar 
spine is related to the veteran's active duty service.  

While the veteran contends that degenerative joint disease of 
the lumbar spine has been present since his separation from 
active service and is related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for degenerative joint disease of the bilateral 
knees.  A preliminary review of the claims folder reveals 
that additional development is necessary prior to appellate 
disposition.

In this regard, the Board notes the veteran's service medical 
records dated in April 1968 reveal the veteran had a clipping 
injury to his knees while playing football in high school, 
prior to his active duty service.  In January 1970, he 
reported having experienced chronic knee pain while in high 
school.  In April 1973, the veteran reported trouble with his 
knees of six year's duration.  

The veteran made multiple complaints referable to his right 
knee in service, to include in April 1968, October 1968, May 
1969, October 1969, January 1970, February 1970, October 
1970, July 1972, and April 1973.  He also made similar 
complaints in Reports of Medical History dated in March 1972 
and September 1973.  The veteran was variously diagnosed with 
chondromalacia of the knees and arthritis, despite negative 
x-rays in service.

The veteran was afforded a VA examination in April 2005 and 
was diagnosed with degenerative joint disease of the 
bilateral knees.  The examiner made reference to the 
veteran's service medical records and opined degenerative 
joint disease of the bilateral knees was less likely as not 
related to service and was more likely related to his weight 
and age.

Subsequent to that examination, the veteran has submitted lay 
statements from family and friends regarding his knees.  His 
daughter submitted a statement recalling the veteran's knees 
buckling in 1976 or 1977, a few years after his discharge 
from service.  

The Board notes the veteran was seen on numerous occasions in 
service for knee pain, primarily on the right, and has 
submitted lay testimony showing knee problems only a few 
years after service.  Taken together, such raises a question 
as to whether his present problems are therefore not the 
result of aging or excessive weight.  In addition, the record 
raises a question as to whether the veteran's knee disorder 
existed prior to service.  Thus, the Board finds that a VA 
opinion is needed prior to a final decision on this matter.



Ongoing VA medical records pertinent to the issue should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain current VA 
treatment records for his knee disorder 
from the VA Medical Center in 
Fayetteville, Arkansas since May 2005.

2.  The AOJ should arrange for review of 
the veteran's claims folder by an 
orthopedic specialist.  The examiner is 
asked to provide the complete rationale 
for any opinion expressed.  Following 
review of the claims file and based upon 
sound medical principles, the examiner is 
asked to render the following opinions: 

(a) Whether the veteran's current 
disability of either or both knees is 
related to the knee complaints treated 
in service;  

(b) If so, the examiner should provide 
an opinion as to whether the evidence 
reveals that the veteran had a 
disorder of either knee which existed 
prior to service, and whether such 
disorder permanently worsened beyond 
the natural progress of the disorder.  

If the examiner deems an examination is 
necessary to provide the requested 
opinions, such should be authorized.

3.  Thereafter, the AOJ should review the 
claims file to ensure that the requested 
examination report and required medical 
opinion is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the AOJ should 
implement corrective procedures.  

4.  Thereafter, the AOJ should 
readjudicate the claim of entitlement to 
service connection for degenerative joint 
disease of the bilateral knees.  If any 
benefits sought on appeal remain denied, 
the veteran should be provided an SSOC.  
Appropriate time is to be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


